Citation Nr: 0815636	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969.
	
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for service connection for PTSD.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington, West 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD as the 
result of exposure to several alleged inservice stressors.  
See hearing transcript, August 2007.  After a thorough review 
of the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  Specifically, this issue must be remanded in 
order to obtain certain unit records from the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records 
(CRUR)) and to schedule the veteran for a VA examination. 

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Applying this holding to the instant case, it does not appear 
that sufficient effort was made to verify the veteran's 
purported stressors through official channels, to include 
research of his unit records.  Specifically, the veteran 
reported that, while serving in the 536th Tactical Airlift 
Squadron, he experienced 3 incidents that served as stressor 
events.  See hearing transcript, August 2007.  He alleged 
that the first incident occurred in November 1967.  At this 
time, he was placed on temporary duty assignment and sent to 
Can Tho Airfield, where he witnessed an aircraft and a 
helicopter being shot at and blown up while on the runway.  
The second incident occurred in April or May of 1968 in Vung 
Tao, at which time he experienced a rocket attack on his base 
and witnessed an aircraft being hit.  The third incident 
occurred in August 1968, at which time the veteran was 
present at a rocket attack at Vung Tao.  The Board believes 
that a unit records search could potentially corroborate 
evidence for these incidents.  

In addition, the Board notes that the claims folder contains 
diagnoses of PTSD.  See VA Medical Center (VAMC) treatment 
record, July 2006; Vet Center treatment record, January 2005.  
However, it is unclear from the evidence of record whether or 
not the veteran has been diagnosed with PTSD based on the 
full criteria of the disability according to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  Therefore, 
if it is determined that one or more of the claimed stressors 
are corroborated, the veteran must be scheduled for a VA 
examination to determine whether or not the veteran has PTSD 
as a result of his active duty service, in accordance with 
the criteria as set forth in the DSM-IV.  

Accordingly, the case is REMANDED for the following action:

1.	Prepare a letter asking the JSRRC to 
provide any available information which 
might corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate records of the 
536th Tactical Airlift Squadron for 
documentation of April or May 1968 and 
August 1968 attacks in Vung Tao, and 
documentation of a November 1967 attack 
at Can Tho Airfield.

2.	Once a response is received, review the 
record and determine which, if any, 
claimed stressors are corroborated by 
evidence of record.  If it is 
determined that one more claimed 
stressors are verified, schedule the 
veteran for a VA examination.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current diagnosis of 
PTSD in accordance with the criteria as 
set forth in the DSM-IV.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
veteran's current PTSD was incurred in or 
aggravated by his active duty. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the December 2006 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

